DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 23-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath et al. (8,960,372).
Heath et al. disclose a locking system and method for locking and unlocking a car door of an elevator car of an elevator system, in which elevator system the elevator car travels along an elevator track having stopping points and associated stopping point zones, comprising: a lock mechanism (12) having a locking position and an unlocking position, wherein the car door in the locking position of the lock mechanism is immobilized in a closed position and can be opened in the unlocking position of the lock mechanism (figure 2; and column 6, lines 13-37); an actuator (46) for bringing the lock mechanism into the locking position and the unlocking position (column 5, line 38 – column 6, line 13); a control device (20) for controlling the actuator to bring the lock mechanism into the unlocking position when at least a condition is met that the elevator 
a position detecting unit (22) which continuously detects a position of the elevator car relative to the elevator track and communicates the position to the control device, the cont9rol device continuously detecting whether the condition that the elevator car is located in the region of one of the stopping point zones is met by comparing the position of the elevator car communicated by the position detecting unit to stored position limit values of the stopping point zones (column 4, lines 9-58).
Heath et al. disclose the locking system wherein the position detecting unit also detects the position of the elevator car as an input for a drive control of the elevator car (column 8, lines 20-38).
Heath et al. disclose the locking system wherein the stored position limit values of the stopping point zones are at least one of adjustable and changeable by a programming device (inherent via column 4, lines 2-8, wherein landing zones are designated).
Heath et al. disclose the locking system wherein the actuator by which the lock mechanism is brought into the locking position and the unlocking position includes an electrically controllable solenoid (46).
Heath et al. disclose the locking system wherein the solenoid is a bistable solenoid (column 5, lines 54-58).
Heath et al. disclose the locking system wherein the control device causes the actuator to bring the lock mechanism into the unlocking position when at least an 
Heath et al. disclose the locking system, wherein the control device causes the actuator to bring the lock mechanism into the unlocking position when at least an additional condition is met that a traveling speed of the elevator car has decreased to a defined maximum value (column 6, line 1 – column 7, line 2).
Heath et al. disclose the locking system wherein the control device causes the actuator to bring the lock mechanism into the locking position when at least both conditions are met that a drive command is pending for the elevator car and that the car door is closed (column 5, line 38 – column 7, line 2).
Heath et al. disclose the locking system wherein the control device in a presence of defined safety conditions permits the unlocking position of the lock mechanism to be effected by a person using least one unlocking switch from at least one position in the elevator system (column 8, lines 20-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. in view Gerstenkorn (CN1042020).
Heath et al. disclose the locking system wherein the measuring tape is a steel strip which has the code as magnetic code marks formed by zones of the steel strip magnetized as north poles and south poles (column 4, lines 24-58).
Heath et al. are discussed above.  Heath et al. do not disclose the use of code for detecting elevator position.
However, Gerstenkorn discloses a system wherein the position detecting unit includes a code extending along an entire length of the elevator track and a detector mounted on the elevator car for detecting the code.  Inherently the code could be place on a measuring tape or any type of media.
Official Notice is taken with respect to Manchester Code being well known in the art for providing code marks.  Further, Gerstenkorn provide a type of code marking.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to utilize the teachings of Gerstenkorn with Heath et al., because the teachings provide code detection for determining a position of the elevator, thereby providing an alternative method of determining elevator position.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al.
Heath et al. are discussed above.  Heath et al. do not disclose power failure.


	It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to utilize the well known teachings with Heath et al., because the teachings provide a safety mechanism for unlocking the elevator doors in case of an emergency.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.
The Applicant argues that the present invention is not met by the prior art.  Specifically the applicant argues that Heath does not disclose a control device and a position detecting unit.  The Examiner disagrees with these arguments.  The Applicant makes reference to column 4 and figure 4, wherein Heath provides a discussion of an unlock zone assembly and a car door interlock.  As pointed out in the applicant’s reply “the unlock zone assembly 22 is configured to detect the position of the elevator car…”  This statement alone reads on the position detecting unit.  Further as pointed out in the applicant’s arguments, “the unlock zone assembly 22 communicates this position information to the control box 20.”   This statement provides the teachings of a control device.   Again as pointed out in the arguments “once the unlock zone assembly 22 establishes that elevator car 10 is in a landing zone and communicates that the elevator car 10 is located in a landing zone to the control box 20, then the control box 20 communicates to the interlock assembly 18 indicating that the interlock assembly 18 can unlock the elevator car door 14 to allow the elevator car door 14 to open.”  Clearly from the statements above, Heath provides a position detecting unit and a control device. 
The Applicant argues that “the Heath unlock zone assembly 22 does not continuously detect a position of the elevator car relative to the elevator track.”  The Examiner disagrees with this statement.  As can be seen in column 4, lines 13-23, “Unlock zone assembly 22 reads an element with in the hoistway as the elevator travels within the hoistway.”  “The detection of this position information provides related to whether the or not the elevator car 10 is positioned at a designated landing zone.”  This language reads on the continuously detection of the position of the elevator car, wherein the position information is communicated to the control box.  
The Applicant argues that “the Heath control box 20 does not compare the position of the elevator car communicated by the unlock zone assembly 22 to stored position limit values of the stopping point zones.”  However, it is inherent that the landing zone provides limit values to define the zone.  It is further stated in column 4, lines 45-58, “other detection schemes for identifying landing zones will be apparent to those of ordinary skill in the art..” and “that one or more programmable interface controllers (PICs) can be configured to monitor each of the landing zone sensors.”  Based on these statements, it would be obvious and inherent to provide stored stopping points to define the landing zones, wherein one or PICs can monitor the landing zones.
It is pointed out and provided by Heath, wherein based on the position of the elevator car, the locking and unlocking of the elevator car is provided by an actuator via .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
3/18/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837